[Cite as In re E.W., 2011-Ohio-2123.]


                      IN THE COURT OF APPEALS OF OHIO
                         FOURTH APPELLATE DISTRICT
                            WASHINGTON COUNTY

IN THE MATTER OF:              :
                               : Case Nos. 10CA18
     E.W.                      :           10CA19
     J.W.                      :           10CA20
     J.W.                      : Released: April 26, 2011
                               :
                               : DECISION AND JUDGMENT
                               : ENTRY
_____________________________________________________________
                       APPEARANCES:

Joseph H. Brockwell, Marietta, Ohio, for Appellant.

James E. Schneider, Washington County Prosecutor, and Susan L. Vessels,
Washington County Assistant Prosecutor, Marietta, Ohio, for Appellee.
_____________________________________________________________

McFarland, J.:

        {¶1} Appellant, A.Y. (the biological mother of E.W., J.W., and J.W.),

appeals the trial court’s decision granting S.W., the children’s natural father,

legal custody of their three children. Appellant argues that the trial court

erred by holding the annual review hearing when the guardian ad litem

failed to file her report at least seven days before the hearing, as Sup.R.

48(F) requires. Because appellant failed to object to the untimely filing of

the guardian ad litem’s report before the hearing, she has waived all but

plain error. Plain error does not exist. A violation of Sup.R. 48 does not

mandate a reversal. Furthermore, appellant cannot show how the guardian
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                                                   2


ad litem’s failure to file the report at least seven days before the hearing

caused her any prejudice. Thus, we reject appellant’s assertion that the trial

court erred by holding the hearing when the guardian ad litem failed to

comply with Sup.R. 48(F). Appellant additionally contends that the trial

court abused its discretion by awarding S.W. legal custody of the three

children and by denying her motion for legal custody. Because the record

contains some evidence that the children’s best interests would be served by

placing them in S.W.’s legal custody, the trial court did not abuse its

discretion. Consequently, we overrule appellant’s two assignments of error

and affirm the trial court’s judgment.

                                                I. FACTS

         {¶2} Appellant and S.W. are the biological parents of three children,

E.W. (born February 18, 2000), J.W., and J.W (male and female twins born

on September 21, 2001).1 On April 9, 2009, the trial court granted S.W.

emergency temporary custody of the children upon allegations that appellant

had physically abused the children. The next day, Washington County

Children Services (WCCS) filed a complaint that alleged the children to be

neglected and dependent and that requested the court to grant temporary

custody to S.W.. The statement attached to the complaint averred that: (1)
1
  Appellant has three or four other children fathered by different men--at times the record indicates
appellant has a total of seven children, but at others, the record refers to six children. The present appeal
involves only appellant’s and S.W.’s children, E.W., J.W., and J.W.
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                    3


appellant had beaten at least two of the children with a belt and/or an

extension cord for failing to clean their rooms; (2) appellant had verbally

abused her children; (3) on multiple occasions, appellant threatened to kill

her children and stated that she understood how a mother could kill her own

children; and (4) all three children stated that appellant hit them every day.

At a shelter care hearing, the court continued the children in S.W.’s

temporary custody, where they continued to remain throughout the

proceedings.

      {¶3} In June of 2009, appellant and S.W. filed separate motions that

requested the court to award them (individually) legal custody of the

children. The court, upon the parties’ admissions, subsequently adjudicated

the children dependent and dismissed the neglect allegations.

      {¶4} On July 7, 2009, the guardian ad litem filed her report. She

noted that the children have reported appellant’s “fits of violent rage”

directed towards them and that they have suffered physical abuse. The

guardian stated that the children have advised her that food is often scarce in

the home and, as a result, the children often are hungry. The guardian ad

litem recommended that the children remain in S.W.’s temporary custody.
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                                                  4


         {¶5} On July 10, 2009, the court entered a dispositional order,

pursuant to the parties’ agreement, that placed the children in S.W.’s

temporary custody, subject to WCCS’s protective supervision.

         {¶6} The matter then was set for an annual review hearing to be held

on April 6, 2010, but appellant’s counsel requested the court to continue it

until May 5, 2010.2 Before the hearing, WCCS filed a motion in support of

S.W.’s motion for custody.3

         {¶7} On May 4, 2010, the day before the hearing, the guardian ad

litem filed a final report. She recommended that the court place the children

with S.W. and allow appellant to have visitation with the children for three-

to-four day stretches.

         {¶8} On June 17, 2010, the court granted custody to S.W.. The court

observed that appellant has been involved with children services since 1997.

The court found that: (1) appellant physically and verbally abused her

children; (2) appellant experienced difficulty handling the stress of raising

the children as a single mother; (3) the three children “are doing very well”

in S.W.’s care and have adjusted well to his home and their new school; (4)

2
  Both appellant and WCCS assert that the April hearing was continued due to the guardian ad litem’s
failure to file a report. The reason for the continuance is not apparent from the written record. However,
because the parties do not dispute the reason for the April 20101 continuance, we assume the accuracy of
the parties’ statements that it was continued due to the guardian ad litem’s failure to file a report before the
scheduled hearing.
3
  We observe that the docket does not show that S.W. filed a motion for custody after the court’s July 10,
2009 dispositional order. As we explain, infra, we do not find this failure operates as a procedural bar to
the trial court’s actions in this matter.
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                    5


the guardian ad litem reported that the children feel safe at S.W.’s home and

that the children appear calmer and more relaxed; (5) the children told the

guardian ad litem that if they were returned to appellant’s house, they

wanted the guardian to guarantee that they would not suffer any more verbal

or physical abuse; (6) the guardian ad litem believes that appellant would

have difficulty raising the three children along with her three older children

presently residing in her home; and (7) since the children have been in

S.W.’s temporary custody, the children’s behavior has improved “and they

no longer cower in fear when around other people.” The court further noted

that it had interviewed the children and that: (1) the oldest child, age 10,

wishes to remain at S.W.’s house, where she feels safe; (2) the female twin,

J.W., age 8, likes appellant’s house better; and (3) the male twin, J.W., age

8, did not express a preference and stated that he equally likes both homes.

The court thus determined that the children’s best interests would be served

by placing them in S.W.’s legal custody, subject to appellant’s visitation in

accordance with the court’s standard orders. The court additionally

terminated WCCS’s protective supervision.

                      II. ASSIGNMENTS OF ERROR

      {¶9} Appellant timely appealed the trial court’s judgment and raises

two assignments of error:
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                      6


      First Assignment of Error:

      THE TRIAL COURT ERRED BY HOLDING THE REVIEW
      HEARING AND RULING ON THE MOTIONS FOR
      CUSTODY WHEN THE WRITTEN REPORT OF THE
      GUARDIAN AD LITEM WAS NOT MADE AVAILABLE
      TO THE PARTIES AT LEAST SEVEN DAYS PRIOR TO
      THE HEARING.

      Second Assignment of Error:

      THE TRIAL COURT ABUSED ITS DISCRETION BY
      DENYING THE APPELLANT’S MOTION FOR CUSTODY
      WHEN THE APPELLANT HAD DONE EVERYTHING
      REQUIRED OF HER AND IT WAS IN THE CHILDREN’S
      BEST INTEREST TO BE RETURNED TO HER CUSTODY.


                  III. GUARDIAN AD LITEM’S REPORT

      {¶10} In her first assignment of error, appellant argues that the trial

court erred by holding the hearing when the guardian failed to file the report

at least seven days before the hearing, as Sup.R. (F)(1)(c) requires. She

asserts that the guardian ad litem’s failure to file the report at least seven

days before the hearing deprived her of the opportunity to examine the

guardian’s statements and to explore counter-arguments.

      {¶11} In analyzing appellant’s argument, we initially observe that she

did not object to proceeding with the May 5, 2010 hearing due to the

guardian’s failure to comply with Sup.R. 48(F)(1)(c). It is well-settled that

failing to object at the trial court level to a complained of error results in a
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                     7


waiver of that error on appeal. See, e.g., Goldfuss v. Davidson (1997), 79
Ohio St. 3d 116, 121, 679 N.E.2d 1099; Gallagher v. Cleveland Browns

Football Co. (1996), 74 Ohio St. 3d 427, 436-37, 659 N.E.2d 1232. Thus, an

appellate court may recognize an error that an appellant waived only if it

constitutes plain error. See, e.g., In re Etter (1998), 134 Ohio App. 3d 484,

492, 731 N.E.2d 694. Courts should exercise extreme caution when invoking

the plain error doctrine, especially in civil cases. Courts should therefore

limit applying the doctrine to cases “involving exceptional circumstances

where error, to which no objection was made at the trial court, seriously

affects the basic fairness, integrity, or public reputation of the judicial

process * * *.” Goldfuss, 79 Ohio St. 3d at 122-123; see, also, In re Alyssa

C. 153 Ohio App. 3d 10, 2003-Ohio-2673 at ¶35, 790 N.E.2d 803; In re

Curry, Washington App. No. 03CA51, 2004-Ohio-750 at ¶42 (applying

plain error doctrine, overruled on other grounds). The case at bar is not one

of those exceptional cases in which the alleged error seriously affects the

fairness of the proceedings.

      {¶12} The “Rules of Superintendence are designed (1) to expedite the

disposition of both criminal and civil cases in the trial courts of this state,

while at the same time safeguarding the inalienable rights of litigants to the

just processing of their causes; and (2) to serve that public interest which
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                    8


mandates the prompt disposition of all cases before the courts.” State v.

Singer (1977), 50 Ohio St. 2d 103, 109-110, 362 N.E.2d 1216. Courts have

interpreted the Rules of Superintendence as general guidelines for the

conduct of the courts that do not create substantive rights. See Id. at 110

(stating that the Rules of Superintendence are not meant “to alter basic

substantive rights”); see, also, In re K.G., Wayne App. No. 10CA16, 2010-

Ohio-4399, at ¶11; Allen v. Allen, Trumbull App. No.2009-T-0070, 2010-

Ohio-475, at ¶31; Sultaana v. Giant Eagle, Cuyahoga App. No. 90294,

2008-Ohio-3658, at ¶ 45. “They are not the equivalent of rules of procedure

and have no force equivalent to a statute. They are purely internal

housekeeping rules which are of concern to the judges of the several courts

but create no rights in individual defendants.” State v. Gettys (1976), 49
Ohio App. 2d 241, 243, 360 N.E.2d 735.

      {¶13} Sup.R. 48(F) outlines the guardian ad litem’s duties when

preparing a final report in a juvenile matter. As relevant in the case at bar,

Sup.R. 48(F)(1)(c) states:

              (1) In juvenile abuse, neglect, and dependency cases and
      actions to terminate parental rights:
             ***
             (c) Unless waived by all parties or unless the due date is
      extended by the court, the final report shall be filed with the
      court and made available to the parties for inspection no less
      than seven days before the dispositional hearing. * * *
             ****
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                   9



      {¶14} Sup.R. 48 became effective in March of 2009, and, thus, there

is little case law interpreting its application. See In re J.L.R., Washington

App. No. 08CA17, 2009-Ohio-5812, at ¶50 (noting scarcity of case law

interpreting Sup.R. 48). However, at least two appellate courts have

examined the rule, and both courts concluded that the guardian ad litem’s

failure to comply with the rule did not constitute grounds for reversal. See

In re K.G., supra; Allen, supra. In Allen, for example, the guardian ad litem

did not attend the final day of hearings, in contravention of Sup.R. 48(D)(4),

and did not make his written report available to the parties until the day

before the final hearing, in violation of Sup.R. 48(F)(2). Id. at ¶30; see, also,

In re K.G. at ¶13 (determining that alleged violations of Sup.R. 48 either did

not exist or that the mother could not demonstrate any prejudice resulting

from the alleged violations).

      {¶15} In the case at bar, appellant does not have any substantive right

to enforce under Sup.R. 48. Instead, the rule is a general guideline that does

not have the force of statutory law. Moreover, beyond a general assertion

that she could have conducted a further examination of the guardian ad

litem’s report, appellant has failed to demonstrate how the guardian ad

litem’s failure to file the report at least seven days before the hearing caused
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                                               10


her any prejudice. Thus, we do not find any plain error that the trial court

should have noticed.

         {¶16} Accordingly, based upon the foregoing reasons, we overrule

appellant’s first assignment of error.

                                     IV. LEGAL CUSTODY

         {¶17} In her second assignment of error, appellant argues that the trial

court abused its discretion by denying her motion for custody.4

                                A. STANDARD OF REVIEW

         {¶18} We apply the same standard to a trial court’s decision to award

a party legal custody of a child that we apply to all child custody disputes—

that is, we afford the utmost deference to a trial court’s child custody

decision. See, e.g., Miller v. Miller (1988), 37 Ohio St. 3d 71, 74, 523
N.E.2d 846. Consequently, absent an abuse of discretion, a reviewing court

will not reverse a trial court’s decision regarding child custody matters. See,

e.g., Bechtol v. Bechtol (1990), 49 Ohio St. 3d 21, 550 N.E.2d 178, syllabus.

Thus, when “an award of custody is supported by a substantial amount of

credible and competent evidence, such an award will not be reversed as

4
  Because neither party raises any issue as to whether appellant or S.W. actually filed a motion for custody
after the court’s initial dispositional order, we do not address it. We observe, however, that a juvenile court
may review its dispositional orders at any time and must conduct an annual review. See R.C. 2151.417; In
re Young Children (1996), 76 Ohio St. 3d 632, 637, 669 N.E.2d 1140 (“[R.C. Chapter 2151] ensure[s] that a
child’s welfare would always be subject to court review. That is, given that a child, by virtue of being
before the court pursuant to R.C. Chapter 2151, was at risk of some harm, the General Assembly provided
for the child’s safety and welfare by ensuring that the juvenile court would retain jurisdiction over the child
through the age of majority.”).
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                11


being against the weight of the evidence by a reviewing court.” Bechtol at

syllabus; see, also, Davis v. Flickinger (1997), 77 Ohio St. 3d 415, 418, 674
N.E.2d 1159.

      {¶19} In Davis, the court explained the abuse of discretion standard

that applies in custody proceedings:

              “‘Where an award of custody is supported by a
      substantial amount of credible and competent evidence, such an
      award will not be reversed as being against the weight of the
      evidence by a reviewing court. (Trickey v. Trickey [1952], 158
Ohio St. 9, 47 Ohio Op. 481, 106 N.E.2d 772, approved and
      followed.)’ [Bechtol v. Bechtol (1990), 49 Ohio St. 3d 21, 550
N.E.2d 178, syllabus].
              The reason for this standard of review is that the trial
      judge has the best opportunity to view the demeanor, attitude,
      and credibility of each witness, something that does not
      translate well on the written page. As we stated in Seasons
      Coal Co. v. Cleveland (1984), 10 Ohio St. 3d 77, 80-81, 10
      OBR 408, 410-412, 461 N.E.2d 1273, 1276-1277:
              ‘The underlying rationale of giving deference to the
      findings of the trial court rests with the knowledge that the trial
      judge is best able to view the witnesses and observe their
      demeanor, gestures and voice inflections, and use these
      observations in weighing the credibility of the proffered
      testimony. * * *
              ***
              * * * A reviewing court should not reverse a decision
      simply because it holds a different opinion concerning the
      credibility of the witnesses and evidence submitted before the
      trial court. A finding of an error in law is a legitimate ground
      for reversal, but a difference of opinion on credibility of
      witnesses and evidence is not. The determination of credibility
      of testimony and evidence must not be encroached upon by a
      reviewing tribunal, especially to the extent where the appellate
      court relies on unchallenged, excluded evidence in order to
      justify its reversal.’ This is even more crucial in a child custody
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                  12


      case, where there may be much evident in the parties’ demeanor
      and attitude that does not translate to the record well.”

Id. at 418-419. Thus, reviewing courts should afford great deference to trial

court child custody decisions. Pater v. Pater (1992), 63 Ohio St. 3d 393,

396, 588 N.E.2d 794. Additionally, because child custody issues involve

some of the most difficult and agonizing decisions that trial courts are

required to decide, courts must have wide latitude to consider all of the

evidence and appellate courts should not disturb a trial court’s judgment

absent an abuse of discretion. See Davis, 77 Ohio St. 3d 418; Bragg v.

Hatfield, 152 Ohio App. 3d 174, 2003-Ohio-1441,, 787 N.E.2d 44, at ¶24;

Hinton v. Hinton, Washington App. No. 02CA54, 2003-Ohio-2785, at ¶9;

Ferris v. Ferris, Meigs App. No. 02CA4, 2003-Ohio-1284, at ¶ 20.

                    B. LEGAL CUSTODY STANDARD

      {¶20} A trial court may terminate or modify a prior dispositional

order and return legal custody to one of the child’s parents if the child’s best

interests would be served by awarding that parent legal custody. See R.C.

2151.42(A). See, generally, In re Pryor (1993), 86 Ohio App. 3d 327, 332,

620 N.E.2d 973 (stating that “the primary, if not only, consideration in the

disposition of all children’s cases is the best interests and welfare of the

child”). In determining which of two parents would better meet a child’s

best interests, a trial court must follow R.C. 3109.04. See R.C.
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                  13


2151.23(F)(1); In re Poling (1992), 64 Ohio St. 3d 211, 594 N.E.2d 589, at

paragraph two of the syllabus (“[w]hen a juvenile court makes a custody

determination under R.C. * * * 2151.353, it must do so in accordance with

R.C. 3109.04”); Pryor, 86 Ohio App. 3d at 333, fn.4 (stating that a trial court

applies the same best interest standard in child custody disputes originating

from a divorce and originating from a neglect, dependency, abuse

complaint).

      {¶21} R.C. 3109.04(F)(1) requires a trial court that is ascertaining a

child’s best interests to consider all relevant factors, including, but not

limited to:

              (a) The wishes of the child’s parents regarding the child’s
      care;
              (b) If the court has interviewed the child in chambers
      pursuant to division (B) of this section regarding the child’s
      wishes and concerns as to the allocation of parental rights and
      responsibilities concerning the child, the wishes and concerns
      of the child, as expressed to the court;
              (c) The child’s interaction and interrelationship with the
      child’s parents, siblings, and any other person who may
      significantly affect the child’s best interest;
              (d) The child’s adjustment to the child’s home, school,
      and community;
              (e) The mental and physical health of all persons
      involved in the situation;
              (f) The parent more likely to honor and facilitate court-
      approved parenting time rights or visitation and companionship
      rights;
              (g) Whether either parent has failed to make all child
      support payments, including all arrearages, that are required of
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                  14


      that parent pursuant to a child support order under which that
      parent is an obligor;
             (h) Whether either parent or any member of the
      household of either parent previously has been convicted of or
      pleaded guilty to any criminal offense involving any act that
      resulted in a child being an abused child or a neglected child;
      whether either parent, in a case in which a child has been
      adjudicated an abused child or a neglected child, previously has
      been determined to be the perpetrator of the abusive or
      neglectful act that is the basis of an adjudication; whether either
      parent or any member of the household of either parent
      previously has been convicted of or pleaded guilty to a
      violation of section 2919.25 of the Revised Code or a sexually
      oriented offense involving a victim who at the time of the
      commission of the offense was a member of the family or
      household that is the subject of the current proceeding; whether
      either parent or any member of the household of either parent
      previously has been convicted of or pleaded guilty to any
      offense involving a victim who at the time of the commission of
      the offense was a member of the family or household that is the
      subject of the current proceeding and caused physical harm to
      the victim in the commission of the offense; and whether there
      is reason to believe that either parent has acted in a manner
      resulting in a child being an abused child or a neglected child;
             (i) Whether the residential parent or one of the parents
      subject to a shared parenting decree has continuously and
      willfully denied the other parent’s right to parenting time in
      accordance with an order of the court;
             (j) Whether either parent has established a residence, or
      is planning to establish a residence, outside this state.

      {¶22} In the case at bar, the trial court’s decision denying appellant’s

request for legal custody is not unreasonable, arbitrary, or unconscionable.

The trial court could have rationally concluded that the children’s best

interests would be better served by awarding S.W. legal custody. Although

the trial court did not engage in a specific analysis of the foregoing best
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                  15


interests, factors, in the absence of a proper Civ.R. 52 request for findings of

fact and conclusions of law, it had no obligation to do so.

      {¶23} Civ.R. 52 states: “When questions of fact are tried by a court

without a jury, judgment may be general for the prevailing party unless one

of the parties in writing requests otherwise * * * in which case, the court

shall state in writing the conclusions of fact found separately from the

conclusions of law.” The failure to request findings of fact and conclusions

of law ordinarily results in a waiver of the right to challenge the trial court’s

lack of an explicit finding concerning an issue. See Pawlus v. Bartrug

(1996), 109 Ohio App. 3d 796, 801, 673 N.E.2d 188; Wangugi v. Wangugi

(Apr. 12, 2000), Ross App. No. 2531; Ruby v. Ruby (Aug. 11, 1999),

Coshocton App. No. 99CA4. When a party fails to request findings of fact

and conclusions of law, we must generally presume the regularity of the trial

court proceedings. See, e.g., Bunten v. Bunten (1998), 126 Ohio App. 3d 443,

447, 710 N.E.2d 757; see, also, Cherry v. Cherry (1981), 66 Ohio St. 2d 348,

356, 421 N.E.2d 1293; Security Nat. Bank and Trust Co. v. Springfield City

Sch. Dist. Bd. of Educ. (Sept. 17, 1999), Clark App. No. 98-CA-104; Donese

v. Donese (April 10, 1998), Green App. No. 97-CA-70. In the absence of

findings of fact and conclusions of law, we generally must presume that the

trial court applied the law correctly and must affirm if some evidence in the
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                  16


record supports its judgment. See, e.g., Bugg v. Fancher, Highland App.

No. 06CA12, 2007-Ohio-2019, at ¶10, citing Allstate Financial Corp. v.

Westfield Serv. Mgt. Co. (1989), 62 Ohio App. 3d 657, 577 N.E.2d 383; see,

also, Yocum v. Means, Darke App. No. 1576, 2002-Ohio-3803, at ¶7 (“The

lack of findings obviously circumscribes our review.”). As the court

explained in Pettet v. Pettet (1988), 55 Ohio App. 3d 128, 130, 562 N.E.2d
929:

       “[W]hen separate facts are not requested by counsel and/or
       supplied by the court the challenger is not entitled to be
       elevated to a position superior to that he would have enjoyed
       had he made his request. Thus, if from an examination of the
       record as a whole in the trial court there is some evidence from
       which the court could have reached the ultimate conclusions of
       fact which are consistent with [its] judgment the appellate court
       is bound to affirm on the weight and sufficiency of the
       evidence. The message is clear: If a party wishes to challenge
       the * * * judgment as being against the manifest weight of the
       evidence he had best secure separate findings of fact and
       conclusions of law. Otherwise his already ‘uphill’ burden of
       demonstrating error becomes an almost insurmountable
       ‘mountain.’”

See, also, Bugg; McClead v. McClead at ¶10, Washington App. No.

06CA67, 2007-Ohio-4624 at ¶25.

       {¶24} In the case at bar, there is some evidence to support the trial

court’s judgment. As the trial court found, the children remain fearful of

appellant’s verbal and physical abuse and had even informed the guardian ad

litem that they did not wish to be returned to appellant unless the guardian
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                      17


ad litem could guarantee that they would no longer suffer verbal and

physical abuse. Moreover, the evidence presented at the hearing shows that

the children have adjusted well to S.W.’s home and their new school. The

trial court could have rationally determined that uprooting them once again,

after being in S.W.’s custody for over one year, and returning them to

appellant’s custody would do more harm than good. The trial court could

have determined that the children’s stability outweighed appellant’s alleged

good deeds and progress. Moreover, the record contains evidence that

appellant, who already has three children in her home, could become

overwhelmed were the three children involved in this case returned to her

custody. Appellant’s history shows that when she becomes overwhelmed

with caring for six children, she verbally and physically abuses the children.

In sum, the totality of the factors fully supports the trial court’s decision to

award S.W. legal custody and to reject appellant’s request for custody.

Thus, we are unable to conclude that the trial court abused its discretion.

      {¶25} Accordingly, we overrule appellant’s second assignment of

error and affirm the court’s judgment.

                                                   JUDGMENT AFFIRMED.
Washington App. Nos. 10CA18, 10CA19, & 10CA20                                   18


                           JUDGMENT ENTRY

     It is ordered that the JUDGMENT BE AFFIRMED and that the
Appellee recover of Appellant costs herein taxed.

      The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing
the Washington County Common Pleas Court, Juvenile Division, to carry
this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of
the date of this entry.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.
Exceptions.

Harsha, P.J. and Kline, J.: Concur in Judgment and Opinion.



                                        For the Court,


                                        BY: _________________________
                                            Matthew W. McFarland, Judge




                          NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.